Citation Nr: 0607859	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  05-37 305	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
January 23, 1989 Board decision that denied entitlement to 
disability benefits for a cerebrovascular accident with 
homonymous hemianopsia claimed as a result of Department of 
Veterans Affairs (VA) medical treatment.


REPRESENTATION

Moving party represented by:  John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The moving party had active service in the Navy from August 
1957 to July 1958.  

The issue of entitlement to an effective date earlier than 
December 27, 1994 for the grant of disability benefits under 
38 U.S.C.A. § 1151 is the subject of a separate decision of 
the Board.


FINDINGS OF FACT

1.  In July 1987, the Board determined that compensation was 
not warranted for the residuals of a cerebrovascular accident 
under 38 U.S.C.A. § 1151 (then § 351).  

2.  The Board reconsidered the Board's July 1987 decision in 
January 1989, at which time the Board again decided that 
entitlement to disability benefits under 38 U.S.C.A. § 351 
for the residuals of a stroke had not been established.  

3.  In a May 1995 rating decision, the RO awarded 
compensation for additional disability resulting from VA 
treatment pursuant to the liberalized holding of Brown v. 
Gardner concerning 38 U.S.C.A. § 1151.  

4.  The facts as they were known at the time of the Board 
decision of January 23, 1989 were correct and it has not been 
shown otherwise.  

5.  The Board's January 1989 denial of entitlement to 
disability benefits under 38 U.S.C.A. § 351 for residuals of 
a stroke did not contain a clear error in judgment and was in 
accordance with the laws and regulations in effect at that 
time.  


CONCLUSION OF LAW

The January 23, 1989, Board decision was not clearly and 
unmistakably erroneous in denying entitlement to disability 
benefits under 38 U.S.C.A. § 1151 for a cerebrovascular 
accident with homonymous hemianopsia claimed to be the result 
of VA medical treatment.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1403, 20.1411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 23, 1989 decision of the Board reconsidered a July 
1987 Board decision and denied the moving party's claim of 
entitlement to disability benefits under 38 U.S.C.A. § 1151 
(then § 351) for a cerebrovascular accident with homonymous 
hemianopsia claimed to be the result of VA medical treatment.  
In October 2005, the moving party submitted a motion to 
revise the January 1989 Board decision based on CUE.  The 
Board finds that the January 23, 1989 Board decision was not 
clearly and unmistakably erroneous in denying the moving 
party's claim of entitlement to 38 U.S.C.A. § 1151 benefits 
for the cerebrovascular accident with homonymous hemianopsia 
he suffered in 1985, and which he argues happened as the 
result of VA medical treatment.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2005).

For CUE to exist: (1) "[e]ither the correct facts, as they 
were known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and the sort "which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made," and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).  

Errors constituting CUE "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313. "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.' "  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In a July 1987 decision, the Board determined that 
compensation was not warranted for the residuals of the 
cerebrovascular accident under 38 U.S.C.A. § 1151 (then 
§ 351), on the basis that the medical records failed to 
disclose any evidence of a wrongful act or omission or fault 
on the part of VA in the veteran's treatment in 1985.  In 
January 1989, a Board panel reconsidered the earlier 
determination and again denies the benefits sought by the 
veteran.  The January 1989 Board decision was based upon the 
fault, negligence, or accident standard set forth in 38 
U.S.C.A. § 351; 38 C.F.R. § 3.358 (1988), which was later 
invalidated in Gardner v. Derwinski, 1 Vet. App. 584 (1991); 
aff'd Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993); aff'd 
Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 (1994).  The 
claim for such compensation benefits was subsequently 
readjudicated under a different statutory standard that was 
not in effect at the time of the January 1989 Board decision.  
The grant in the May 1995 rating decision was based on this 
different statutory standard.  

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
Addressing the merits of the moving party's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that CUE was committed by the Board 
in its January 23, 1989 decision.  In this case, it is not 
claimed by the moving party or shown by the evidence that the 
factual record before the Board in January 23, 1989 was 
incomplete or incorrect.  Hence, although not alleged, the 
motion for CUE is not sustainable on the grounds that the 
correct facts, as known at that time, were not before the 
Board.  38 C.F.R. § 20.1403(a).

The moving party argues that the Board did not apply the law 
(38 C.F.R. § 351 and 38 C.F.R. § 3.358 (c)(3)) correctly.  In 
its January 1989 reconsideration decision, the Board applied 
38 C.F.R. § 3.358 as it existed at that time.  In fact, it 
was bound to do so.  See 38 U.S.C.A. § 4004(c) (West 1979); 
38 C.F.R. § 19.103(a) (1988).  The regulations were cited and 
applied to the facts of the case.  The Board found that there 
was no additional disability and that there was no showing of 
negligence, carelessness or lack of proper skill indicating 
fault on the part of VA, based on the appropriate law then in 
existence.  Further, the fact that the regulation applied by 
the Board in 1989 was later invalidated by the Court in 1991 
does not amount to CUE in the Board's January 1989 decision.  

The Board also finds that there exists no "undebatable" error 
in the January 1989 Board decision.  The January 1989 Board 
decision was consistent with and supported by the law then 
applicable for determining eligibility for compensation under 
38 U.S.C.A. § 351 for the residuals of the cerebrovascular 
accident the moving party suffered in 1985.  38 U.S.C.A. § 
351; 38 C.F.R. § 3.385(3).  Therefore, the Board now finds 
that the denial of compensation under the provisions of 38 
U.S.C.A. § 351 was a reasonable exercise of adjudicatory 
judgment and did not involve CUE.  

Considering the evidence available at the time of the January 
1989 Board decision, and the law then in effect, there is 
nothing to compel a conclusion, to which reasonable minds 
could not differ, that compensation for a cerebrovascular 
accident with homonymous hemianopsia was warranted at that 
time.  Despite the moving party's argument, there was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, and the Board finds no CUE in the 
January 1989 Board decision.  The moving party uses the same 
set of facts to argue that the Board committed error when it 
did not apply 38 C.F.R. § 3.358(c)(3) to find fault on the 
part of nonphysician employees who did not administer 
Coumadin to the moving party prior to his CVA, and to argue 
that the veteran's CVA was an "accident" within the meaning 
of 38 C.F.R. § 3.358(c)(3) (i.e., an unforeseen, untoward 
event).  

In January 1989, the Board found no obvious error of fact or 
law in the Board's July 1987 decision.  It was not argued 
either in 1987 or in 1989 that the veteran's CVA was an 
"accident", that is, an unforeseen, untoward event.  
Rather, it was argued that the veteran's CVA resulted from 
fault on the part of VA in treating the veteran.  At the time 
of the 1989 decision, the complete original hospital records 
concerning the veteran's VA hospitalization beginning in July 
1985 were part of the record before the Board.  The veteran's 
attorney conflates the July 11, 1985 physician's order of 
Coumadin 5 mg daily and the July 16, 1985 nurse's notation 
concerning whether the veteran had been given his dose of 
Coumadin to argue that "the medical records before the Board 
in January 1989 clearly and undebatably proved that the 
professional care provided by the VAMC's doctors, nurses, and 
staff fell below the required standard of care and therefore 
proved the 'fault' or 'accident' required by 38 C.F.R. 
§ 3.358(c0(3)."  The record before the Board in 1987 and in 
1989 did not contain a medical opinion to the effect that the 
veteran's CVA was either an unforeseen, untoward event or 
that the CVA resulted from fault in VA's treatment.

The moving party is in effect questioning how the facts were 
weighed or evaluated at the time of the decision; this cannot 
be a basis for CUE.  38 C.F.R. § 20.1403(d)(3) (2005).  
Allegations that previous adjudications improperly weighed 
and evaluated evidence can never rise to the stringent 
definition of clear and unmistakable error.  The Board 
specifically finds that the correct facts, as they were known 
at the time of the January 1989 Board decision, were before 
the Board at the time of the decision and the statutory and 
regulatory provisions extant at the time of that decision 
were correctly applied.  

The duty to assist under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 is not applicable to a motion by a moving party for 
revision or reversal of a Board's decision on the basis of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE 
claims are not conventional appeals, but requests for 
revisions of previous decisions.  See Disabled American 
Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 2000) citing 
Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 1998).  Thus, 
the moving party bears the burden of presenting allegations 
of error which existed at the time of the decision alleged to 
be the product of CUE.  As a consequence, notifying an 
appellant of evidence necessary to substantiate a claim and 
assisting him in obtaining such evidence are obviously not 
requirements for CUE claims.   


ORDER

Since the January 23, 1989 Board decision is not clearly and 
unmistakably erroneous, the motion for revision or reversal 
is denied.  



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



